Citation Nr: 0517076	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for Crohn's 
Disease, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
fracture of the left femur, postoperative reduction and 
internal fixation with postoperative scars, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.

4.  Entitlement to temporary total rating(s) for period(s) of 
hospital treatment in excess of 21 days pursuant to 38 C.F.R. 
§ 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Prior 
thereto, other VAROs including St. Petersburg, Florida, and 
New Orleans, Louisiana, had also been involved in his case.

The Board granted service connection for the veteran's 
Crohn's Disease in March 1996 on the basis that the disorder 
could not be pathologically dissociated from his inservice 
sphincter impairment.  [Service connection had previously 
been in effect for rectal fissure, for which a separate 
noncompensable rating was then and is now assigned].  
Thereafter, the RO initially assigned a 30 percent rating for 
the Crohn's Disease from July 28, 1992, until December 30, 
1996, when it increased the rating to 60 percent disabling 
under Code 7399-7323.    

During the course of the current appeal, a number of other 
actions have been taken by the RO.  Service connection was 
granted by the RO for anxiety disorder, for which a 50 
percent rating was assigned from May 2, 2000.  And service 
connection was also granted for tinnitus, with the assignment 
of a 10 percent rating from November 24, 1997.  Neither of 
these issues are on appeal.  

The veteran has been found to be entitled to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), from December 30, 1996; and to have 
basic eligibility to Chapter 35 benefits as of that same 
date.

Issues ## 1, 2 and 4 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue relating only to 
defective hearing.

2.  On recent VA evaluations, audiometric findings have shown 
some mild fluctuation and overall deterioration in hearing, 
particularly at the higher frequency levels; however, on 
audiometric evaluation in February 2002, an average decibel 
loss of 39 was shown in the right ear and 43 in the left ear, 
with speech reception ability of 96 percent in the right ear 
and 94 percent in the left ear; these findings are entirely 
consistent with other test results; he uses hearing aids.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process, including The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  In the 
current appeal, as it relates only to defective hearing, the 
veteran has been afforded the requisite clinical testing, and 
has been given the opportunity to provide all other pertinent 
documentation relating to his current complaints.  The 
veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to that 
rating which is to be herein considered.

General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2004).   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  


Factual Background  

On numerous recent evaluations for other problems, the 
veteran had been noted to have hearing impairment, of a 
sensorineural nature, particularly at the high frequencies.  
He is also noted to use hearings aids, and has been described 
as having findings which may cause some difficulty in 
understanding speech in noisy settings or over the phone.  
[It is also noted that he has tinnitus associated with his 
hearing loss, for which he has service connection and a 10 
percent rating, neither of which are part of the current 
appellate review].

On VA examination in August 1991, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
75
LEFT
30
15
10
35
85

This is an average of 34 decibels in the right ear and 36 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.

On VA examination in May 1994, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
75
LEFT
25
15
15
25
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On VA examination in June 1997, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
80
LEFT
30
30
25
40
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

On VA examination in February 2002, the authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
90
LEFT
25
25
20
35
90

This is an average of 39 decibels in the right ear and 43 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.

Analysis

Whether using any of the noted recent audiometric findings, 
the veteran's hearing loss, as specifically reflected in 
average decibel loss and discrimination ability, would 
translate on the hearing chart to noncompensable.  And while 
there has been a very slight variance including a minimal 
increase in some actual recorded decibel losses and in his 
inability to discriminate, these changes are not significant 
when applied to the specific and finite guidelines of the 
regulatory criteria.  His hearing loss remains most 
significant at the higher decibels above that considered the 
conversational voice range, and for which compensation is not 
payable.

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant an 
evaluation in any event in excess of 0 percent. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss.  
Gilbert, op. cit. at 53.

Additional Considerations

The Board would note that a good deal of information is of 
record with regard to the limitations imposed on the 
veteran's working by virtue of his overall disabilities.  The 
significance of those disabilities is reflected in the 
veteran's receipt of TDIU based on his having met the 
schedular criteria. 

However, with regard to his hearing loss, the record reveals 
that the RO has not expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321 (b)(1) (2004).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An increased (compensable) evaluation for bilateral defective 
hearing, is denied.


REMAND

Crohn's Disease
There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 
7325 (Enteritis, chronic) and 7326 (Enterocolitis, chronic) 
provide for rating as for irritable colon syndrome.  [Crohn's 
Disease may be rated in comparison to such symptoms].

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
shall be rated 30 percent.  Moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress shall be rated 20 percent.  A 10 percent rating is 
provided for a mild syndrome with disturbance of bowel 
function with occasional episodes of abdominal distress.  
Diagnostic Code 7319.

Under Code 7323 wherein the RO has primarily rated the 
veteran's disability, the rating schedule provides a 100 
percent rating for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A severe disability, 
with numerous attacks a year and malnutrition, the health 
only fair during remissions shall be rated 60 percent.  
Diagnostic Code 7323.

The veteran has a long history of problems with Crohn's 
Disease for which he has undergone numerous surgical 
procedures.  And while he has had a problem with alcohol 
excesses in the past, he has been abstinent since January 
2000.  

In just the period since 2000, he has undergone a variety of 
surgical procedures for the disease and is required to take 
significant amount of steroids with less than total control.  
In 2000, when partial bowel obstruction developed, he had 
exploratory laparotomy with ileocolonic resection and removal 
of small intestine with lysis of adhesions as a revision of 
prior colon anastomosis, with freeing of bowel adhesions.  

Clinical records repeatedly show a noted specific history of 
anemia, but this is not verified in recent laboratory 
reports.  The veteran prepares some six small meals daily for 
himself, yet he is still noted to have some 12 bowel 
movements and/or diarrhea daily.  He reports that he spends 
so much time using the bathroom that tenants in his apartment 
complex are complaining of the noise.  He takes numerous 
medications, and yet seems to have considerable side-effects 
from some.  Fortunately, at present, it does not appear that 
he is having visual difficulties from his steroids, although 
this is being watched.  

And while there are extensive clinical reports in the file, 
it remains unclear the degree to which the veteran's Crohn's 
disease now impacts his life.  As noted above, in order to 
warrant an evaluation in excess of 60 percent, he must 
exhibit anemia, serious debilitation, malnutrition, etc.  And 
the record is inadequate to reach an equitable determination 
in that regard. 

In some ways, he is in a practical quandary.  For instance, 
while he has over-indulged in alcohol in the past which he 
attributes to his service-connected anxiety disorder (which 
is in turn due to his Crohn's Disease), and alcohol abuse may 
cause liver damage; and his steroid use is itself monitored 
for liver implications; yet his Crohn's Disease itself would 
in part be ratable based on direct liver manifestations.  

In any event, it remains unclear the nature of general 
debilitation and overall impairment of health, and a 
determination in that regard is required for an equitable 
assessment of his entitlement to possible increased 
compensation. 



Residuals, left femur fracture, postoperative reduction, 
internal fixation, scars

Several recent orthopedic evaluation reports are in the file, 
but it remains unclear the nature and extent of the veteran's 
actual impairment as a result of his left femur fracture and 
associated problems.  He has undergone surgical treatment, 
and extensive callus formations have been identified.  
However, he is noted to complain of instability in the knee 
and has chronic and ongoing constant pain in both the left 
knee and hip.  

In fact, most symptoms now appear to involve knee as well as 
left hip.  And while recent examination described painful 
motions, a complete and accurate measurement of actual 
motions are not complete and the actual nature of the 
functional impairment is not determinable based on the 
current record.

Under pertinent criteria, disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In the veteran's case, although he has been given 
examinations, the relative motions involving both left hip 
and left knee including when undergoing painful flare-ups are 
not identified to such an extent that a rating can be 
accurately assigned.  

VA X-rays undertaken in February 2002 showed an old fracture 
in the mid diaphysis of the left femur with metal surgical 
wires in place.  There appeared to be satisfactory alignment 
and abundant callus formation.  X-rays also showed old 
fracture of the left superior aspect of the left greater 
trochanter.  The hip joint itself was intact and the femoral 
neck was normal.  Diagnostic impressions were old chip 
fracture of the greater trochanter and old healed fracture of 
the mid diaphysis of the left femur.  Service connection is 
in effect only for the left femur injury.  

Given the nature of that injury, and the current findings, 
the Board concludes that the left hip symptoms and findings 
are intimately associable with the service-connected left 
knee disorder and must be addressed in the assessment of his 
disability picture.

In other clinical reports, the veteran has also been 
described as having degenerative changes, and medical records 
document osteoarthritis and osteoporosis.  In that regards, 
it is recorded in VA clinical reports that his osseous 
degeneration and specifically, the osteoporosis, may have 
been contributed to by his significant steroid use for his 
Crohn's Disease.  This has not been addressed by the RO.

The veteran has indicated that he has significant shortening 
of the left lower extremity.  One recent VA clinical 
evaluation described a "1 cm." shortening but several other 
recent reports have referred to "1 inch" shortening.  
Obviously, these conflicting figures may be merely the result 
of imprecise measurement, in which case, an accurate 
measurement is required in order to determine if he is 
entitled to additional compensation for the shortening.  He 
limps and uses ambulatory aids.

Recent rating actions have simply deleted prior references to 
"scars."  Nonetheless, the veteran also now has, and has 
long had, service connection for scars as a result of his 
left knee injury and repeated surgical care.  The recent 
clinical records would seem to reflect that he has tenderness 
and some other symptoms in the vicinity of some, although 
perhaps not all, of those scars.  

The most recent VA examination also noted numbness in the 
areas of scars with tenderness posteriorly on the left hip 
and both medial and lateral aspects of the left knee.  

Separate compensation may be in order for one or more scars, 
whether they be from the original injury or surgical care 
therefor, but since there is no actual discussion or 
measurement of the scars, this is unclear.  However, that has 
not been addressed by the RO.  

Furthermore, while neither new nor old criteria has been 
satisfactorily addressed in this case, it must be noted that 
revisions have taken place with regard to regulations 
concerning scars.  Under the old criteria, a 10 percent 
rating may be assigned for scars which are superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  A disability evaluation in 
excess of 10 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).   Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows:  Diagnostic Code 7801 
pertaining to scars, other than head, face, or neck, that are 
deep or that cause limited motion: Area or areas exceeding 
144 square inches (929 sq. cm.) warrant a 40 percent rating; 
area or areas exceeding 72 square inches (465 sq. cm.) 
warrant a 30 percent rating; area or areas exceeding 12 
square inches (77 sq. cm.) warrant a 20 percent rating; and 
area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating.  Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:  (1) Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)  


Temporary total rating(s)

In a statement in March 1998, the veteran requested a 
temporary total rating for a period of hospitalization from 
January 28 to March 2, 1998.   

However, numerous summaries are of record showing that the 
veteran was hospitalized on many occasions during the time 
frame involved in this appeal, i.e., in the mid to late 
1990's and into the early 2000's for treatment of a variety 
of complaints, including many related to his gastrointestinal 
problems and others related to his mental health.  

A summary of the hospital period specifically cited from 
January to March 1998 refers to his care for mental health 
problems with alcohol abuse.  

The RO denied a temporary total rating in November 1998 
because he had not been hospitalized for service-connected 
problems.  

However, subsequent thereto, service connection was granted 
for acquired psychiatric disorder.

Nonetheless, subsequent SOC and SSOCs continued to refer to 
denial of his claim on a variety of bases including that he 
(1) was not service connected for the disability for which he 
had been hospitalized; (2) that alcoholism was the cause for 
his care and this was neither service connected nor related 
to his Crohn's Disease; and/or (3) that he was already 
getting a TDIU so any temporary total rating question was 
moot.  

Whether his alcoholism was a primary or secondary cause for 
his care during a given concerned period of care may be 
subject to discussion, but if so, the argument would more 
properly seem to be that it is secondary to his service-
connected acquired psychiatric disorder rather than his 
Crohn's Disease (although Crohn's and his anxiety are 
intimately associated with one another).  

Regardless, none of these stated premises would appear to 
resolve, or be either accurate or pertinent to, the issue at 
hand.

As noted above, from a factual standpoint, the RO has not 
fully addressed or resolved the issue with regard to the 
temporary total issue.  Moreover, it is unclear that the 
period from January to March 1998 is the only period for 
which he was then or is now seeking benefits.  That 
possibility has not been addressed by the RO at all.

Finally, in general and with regard to all of the issues 
herein remanded, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's disorders are related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

For all of the reasons listed, of both procedural and 
substantive nature, the Board has no option but to remand the 
case for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has evidence 
relating to care since 1999 for the 
herein concerned disabilities, he should 
provide it, and to the extent that the RO 
is able to assist, they should do so.

2.  The veteran should be ask to clarify 
what period(s) of hospitalizations he 
wishes to be fully addressed with regard 
to temporary total benefits, and 
thereafter, the RO should obtain complete 
records for all such periods of care. 

3.  The veteran should be reexamined to 
determine the exact extent of his Crohn's 
disease, to include debilitation, anemia, 
loss of weight, and other systemic 
dysfunction and failures, with the 
conduction of all laboratory and other 
testing as required to include as relates 
to his liver and other potential 
collateral organ damage.

The veteran should also be examined to 
determine the exact nature and extent of 
all left hip and left knee disability, to 
include range of motion, the etiology of 
left hip fracture [to include a 
delineation by the examiner as to why it 
is or is not part of the service-
connected disability]; the exact 
measurements of his lower limbs, the 
impact of pain and instability, the 
severity and debilitation rendered by 
flare-ups, and the extent and 
relationship of degenerative changes and 
osteoporosis to the basic left femur 
fracture and associated problems to 
include medications.  The parameters of 
DeLuca should be fully addressed.  The 
examiners should describe all lower 
extremity scars, whether they cause 
functional or other limitation, their 
size and other characteristics, whether 
they are tender, etc.  Color unretouched 
photos should be obtained.

3.  The case should then be reviewed by 
the RO with regard to issues ##1, 2 and 
4, and if the decisions remain 
unsatisfactory, comprehensive SSOCs 
should be effectuated, and the veteran 
and his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


